
	
		I
		111th CONGRESS
		2d Session
		H. R. 6450
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal provisions of the recently enacted health care
		  reform law that require the extension of dependent coverage to adult children
		  under age 26.
	
	
		1.Short titleThis Act may be cited as the
			 Sixth Health Insurance Protects America—Can’t Repeal IT
			 (HIPA–CRIT) Act.
		2.Repeal of health care
			 reform requirements for extension of dependent adult children
			 coverageThe provisions of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), insofar as
			 such Act requires under section 2714(a) of the Public Health Service Act (42
			 U.S.C. 300gg–14(a)) a group health plan and a health insurance issuer offering
			 group or individual health insurance coverage that provides dependent coverage
			 of children to continue to make such coverage available for an adult child
			 until the child turns 26 years, are hereby repealed, effective as of the date
			 of the enactment of this Act.
		
